Affirmed and Memorandum Opinion filed July 23, 2009







Affirmed
and Memorandum Opinion filed July 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00934-CR
____________
 
DAVID R. DUNNAGAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st District
Court
Harris County, Texas
Trial Court Cause No.
1036151
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to indecency with a child.  In accordance with the terms
of a plea bargain agreement with the State, on February 15, 2008, the trial
court deferred a finding of guilt and placed appellant on community supervision
for five years.  The State filed a motion to adjudicate guilt on August 26,
2008.  Appellant entered a plea of true to the allegations in the motion.  On
September 5, 2008, the trial court sentenced appellant to confinement for three
years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in
which she concludes this appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).